Title: To Thomas Jefferson from Fulwar Skipwith, July 1793
From: Skipwith, Fulwar
To: Jefferson, Thomas



Sir
Fort Republic Mque July 1793

Many details of the disaster which have befallen this devoted Island have doubtless reached you e’er this—and in no one can any great exaggeration have been made of the waste and horrors mutually committed by the two contending parties. The Royalists, however, are entirely driven from the Island with the British armament at their heels. Whether they will repeat their visit or not after the hurricane months, depend I immagine upon the intermediate events of Europe, and should then the success of British arms induce them to hazard a second siege, I am of opinion, that they will find the conquest of the Island Still more difficult. Should even the situation of the mother Country be so wretched as to preclude every hope of protection or assistance, the Island will be more tenable than strangers suppose. The colored people, aided by about two thousand of select slaves, are well armed, and desperately determined. Besides seven months provision of flour, their chief attention is turned to the cultivation of farine manioc. Indeed Men of all descriptions seem to be prepared to die at their posts.
With such dispositions and such means, the Island, notwithstanding is left in a most deplorable state. Murders, Massacres and Burning have been exercised in their most unbounded fury—the plantations saved from total ruin are abandoned by their proprietors—the Negros, consequently, ’tho not in actual insurrection, are all in a state of disobedience; and all civil law[s?] suspended. I am with most other men, in a commercial line, a sufferer, and in the present position of things seeing little prospect of redress, I contemplate soon to make my final adieu to this unhappy Island.
Many Vessels of the United States I am informed continue to be carried into the neighbouring British ports under suspicion of having french property on board. Having no communication with those Islands, I am ignorant of the degree of vexation, to which they may be subject. I have however put the American flag as much on their guard as has been in my power. With great Respect I have the honor to remain Sir Your mo ob and mo Hum Servant

Fulwar Skipwith


The decree of the National Assembly for admitting of Vessels of the United States into their colonial Ports upon the same footing with their own has not been yet officially received in this Island. The inclosed is a statement of the Duties which continue to be inflicted on all kinds of Merchandize brought in and carried out by American Vessels.

